Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION


Status of the Claims
Claims 21, 22, 31, and 32 amended,
Claims 21-40 are pending
The rejection under 35 USC 112 is withdrawn

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.  Applicant’s amendments are addressed by the newly cited art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23,24,25,27,30 are rejected under 35 U.S.C. 103a as being unpatentable over
Calman 20150032526
Oshkolov 20130060684 
Broder 20130290710 
Felse 20140330718
Campbell (US PGPUB 20040117450)

Regarding Claim 21, 

one or more processors … memory storing current transaction data, customer information, and one or more instructions, the customer information including log-in information for a customer email account and the one or more instructions causing the one or more processors to:
Calman is directed to a system for aggregating purchase data.  (Calman, abstract).  “Identifying purchase transaction data may additionally comprise identifying electronic communications between a 



log-in to the customer email account periodically and automatically, without involvement of the customer, using the log-in information;
“To aggregate and structure data related to purchase transactions, the system environment 200 further comprises an aggregation computing system 20. The aggregation computing system is operatively connected to at least one of the customer computing device 12, the merchant computing system 16, the financial institution server 15, and the email server 18 via the network 14. The aggregation computing system 20 is configured to initially search and locate electronic communications associated with purchase transactions made by the customer, in for example, the customer's email, computer storage device, online accounts, and the like. For this purpose, the system may optionally include an authentication/authorization computing system 22 that comprises security IDs and passwords and other security information associated with the customer for accessing customer's email, storage devices, and customer online accounts.”  (Calman, para 0119)

Calman does not explicitly disclose

receive a photographed transaction document comprising a photograph of a printed receipt or a printed bill;

Oshkolkov is directed to an invoice processing system.  (Oshkolov, abstract).  Oshkolov discloses that photos or email attachments may be scanned to find transaction documents.  (“Bill image component 112 is configured to generate an image of a bill or invoice. For example, in an aspect bill image component include a camera. According to this aspect, a user can employ the camera to take a snapshot of a paper bill. In another aspect, bill image component can include a scanner and/or drivers and software associated with an external scanner. According to this aspect, a user can scan a copy of a paper bill and receive the scanned image at the user device 102. In an aspect the user device can include a display screen, (not shown) for displaying images of bills that are generated either via a camera or a scanner. According to this aspect a user can physically determine whether the image of the bill produced by the bill image component 112 is discernable (i.e, clear, not blurry or skewed). Still in yet another aspect, bill image component can be configured to receive an image of a bill as a communicated message. For example, the bill image component can retrieve a picture of a bill received as an email attachment or received as an attachment via sent via multi-media message service.”, Oshkolov, para 0039).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Calman with the determination of Oshkolov with the motivation of finding documents.  Id.

Calman does not explicitly disclose
scan message data electronically, the message data corresponding to one or more emails in the customer email account, to identify first portion of one or more emails comprising one or more electronic transaction documents;
determine whether the photographed transaction document and each of the one or more electronic transaction documents is an electronic receipt or an electronic bill by:
extracting transaction data in the photographed transaction document or the electronic transaction document by:
electronically scanning the photographed transaction document or the electronic transaction document of a corresponding email of the … of one or more emails; and
performing a contextual analysis of the corresponding email of the … of one or more emails; and

Broder is directed to a cloud based document vault.  (Broder, abstract).  Broder discloses processing different document types.  (“For example, the parser 115 of the Vault 105 can be configured to handle transmission/submission mediums of various types and messages conforming to various designs/formats. For example, the parser 115 can map metadata associated with a message in order to identify the message's contents and/or context, such as a sample PDF, image file or other document, to target the message for delivery to the Vault 105. The metadata can include, but not limited to, various components, including a message header and associated header elements, a message body and associated body elements.”, Broder para 0086).  Broder discloses parsing incoming documents to categorize them.  (“According to some embodiments, the parser module 115 (or parser) parses the messages received at the Vault 105 from the payment service providers. The parser module 115 thereby can determine the inherent makeup of the data within the message, contextual features of the message, inherent data structure underlying or forming the message, or information extractable from a message. Having processed the received message in this manner, the parser 115 can further translate this data into object code for effective use by 

when the photographed transaction document or the electronic transaction document comprises an electronic bill:
executing one or more bill actions, the one or more bill actions comprising at least transmitting an alert to a user device associated with the user, the alert indicating that the electronic bill should be paid
(“The billing management module 113 can operate in connection with the organization module 107 and/or analysis module 117 to automatically analyze incoming bills and statements to determine payment due dates. Such information can be communicated to the user via an email correspondence, or, for example, be added to an online calendar associated with the user. The reporting module 111 may then be configured to send the user timely payment reminders by email and/or text message based on the determined payment due dates, and/or the user's settings”, Broder para 0057).


Calman does not explicitly disclose
when the photographed transaction document or the electronic transaction document comprises an electronic receipt:
associating the extracted transaction data with the current transaction data;
determining that the extracted transaction data is associated with a fraudulent transaction by determining that an error exists between the current transaction data and the extracted transaction data; or,
Felse is directed to a transaction payment receipt notification system.  (Felse, abstract).  Felse discloses potential fraudulent duplicate payments to the same payee.  “In certain embodiments, detection of identical payments, and subsequent notification to the customer, may occur independently of whether the payments were made to a single payee. In certain embodiments, detection of identical payments, and subsequent notification to the customer, may occur independently of whether the payments occurred within a predetermined period of time.   In certain embodiments, systems and methods may monitor several customer accounts for the occurrence of identical payments. For example, a questionable payee may devise a scheme to charge multiple customers a single, identical, amount. Such identical charges would preferably be identified by the systems and methods.”  (Felse, para 0162-63)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Calman with the determination of Felse with the motivation of addressing fraud.  Id.


Calman does not explicitly disclose
running an application programming interface (API);
Campbell is directed to an email concentrator and processor.  (Campbell, abstract).  Campbell discloses that is known for an email system to provide external access to email content through an API 

Regarding Claim 23, Calman, Oshkolov, Broder, Felse and Campbell disclose the system of claim 21.
wherein the API provides access to the customer email account using the log-in information.
See prior art rejection of claim 1.

Regarding Claim 24, Calman, Oshkolov, Broder, Felse and Campbell disclose the system of claim 21.
wherein the log-in information includes a username and password.
“To aggregate and structure data related to purchase transactions, the system environment 200 further comprises an aggregation computing system 20. The aggregation computing system is operatively connected to at least one of the customer computing device 12, the merchant computing system 16, the financial institution server 15, and the email server 18 via the network 14. The aggregation computing system 20 is configured to initially search and locate electronic communications associated with purchase transactions made by the customer, in for example, the customer's email, computer storage device, online accounts, and the like. For this purpose, the system may optionally 

Regarding Claim 25, Calman, Oshkolov, Broder, Felse and Campbell disclose the system of claim 21.
wherein the extracted transaction data includes one or more extracted transaction amounts; and wherein the current transaction data includes one or more purchase amounts.
“As such, the process application 258 incorporates the purchase transaction data identified from an electronic communication between a customer and a merchant. Utilizing the purchase transaction data, the process application 258 may present the customer via his/her online banking application information about the transaction such as a transaction using Credit Card 1 for a total of $XXX.XX from Merchant 2 for Product 1 at $XX.XX Product 2 at $X.XX, Product 3 at $XX.XX Product 4 at $XX.XX and Product 5 at $X.XX. In this way, the process application 258 may be able not only to identify each transaction and the total amount of the transaction, but instead provide product level data for each transaction. In this way, budgeting and/or reconciliation may be more accurately accomplished by the customer.” (Calman, para 0137)

Regarding Claim 27, Calman, Oshkolov, Broder, Felse and Campbell disclose the system of claim 21.

wherein the instructions further cause the one or more processors to generate an output comprising:
a financial planning tool associated with the extracted transaction data and the current transaction data;
an offer based on the extracted transaction data and the current transaction data; and
a purchase history associated with one or more merchants corresponding to one or more merchants identified from the extracted transaction data.

Calman discloses a transaction receipt.  (Calman, fig.3).  The examiner interprets a receipt to be a financial planning tool.  Calman further discloses an offer.  “In another embodiment, a customer may be provided with an option to receive offers for a product purchased on a reoccurring basis. To this extent the customer may automatically be provided with coupons, sales ad, and rewards related to items that are purchased on a reoccurring basis.”  (Calman, para 0101).  “As illustrated in FIG. 2, the financial institution server 15 is operatively coupled, via a network 14 to the customer computing device 12, merchant computing system 16, shipping computing system 26, authentication/authorization computing system 22, aggregation computing system 20, and the email server 18. In this way, the financial institution server 15 can send information to and receive information from the customer computing device 12, merchant computing system 16, shipping computing system 26, authentication/authorization computing system 22, aggregation computing system 20, and the email server 18….  Alternatively, the system may take the user preferences into consideration when providing one or more offers such that all for which the customer is eligible to receive are identifies but only offers that are applicable with the user preferences are communicated to the customer.” (Calman, para 0109).  Calman  “In some embodiments, purchase transaction communications may include communications from a repeat customer account 406. Various merchants now also provide online customer accounts 418 for repeat customers. These online customer accounts 418 may include purchase history 420 


Regarding Claim 30, Calman, Oshkolov, Broder, Felse and Campbell disclose the system of claim 27.
wherein the offer comprises a coupon based on historical purchase patterns.
“In another embodiment, a customer may be provided with an option to receive offers for a product purchased on a reoccurring basis. To this extent the customer may automatically be provided with coupons, sales ad, and rewards related to items that are purchased on a reoccurring basis.”  (Calman, para 0101).  



Claims 26,28 are rejected under 35 U.S.C. 103a as being unpatentable over
Calman 20150032526
Oshkolov
Broder
Felse 20140330718
Campbell (US PGPUB 20040117450)
Kumar (7783515)


Regarding Claim 26, Calman, Oshkolov, Broder, Felse and Campbell disclose the system of claim 25.

Calman does not explicitly disclose
wherein the instructions further cause the one or more processors to:
compare the one or more extracted transaction amounts with the one or more purchase amounts; and
identify, based at least in part on the comparison, a particular purchase transaction corresponding to the one or more electronic transaction documents.
Kumar is directed to a system for storing and posting user receipt data.  (Kumar, abstract; background).  "In yet another embodiment, an itemized receipt tracking system having the flow 300 is configured to read the total transaction amount in the itemized receipt in order to match it to the corresponding transaction in the bank customer's account. This embodiment may be particularly useful when the bank customer has more than one posted transaction from the same merchant. In some embodiments, the receipt has a unique transaction number, authorization code, and/or other code that can be used by the system to automatically associate the receipt with a transaction record having the same code. It will also be understood that an itemized receipt may be assigned to a posted transaction in a number of ways. For example, an itemized receipt tracking system having the flow 300 may display a thumbnail view of an itemized receipt in the bank customer's online banking account near the transaction to which the itemized receipt corresponds. In another embodiment, a path, such as a link, is displayed near the transaction to which the itemized receipt corresponds. Following the path will display the receipt in any one or more of the known methods for doing so, including, for example, as a thumbnail view in the same browser, as a full-screen view in a separate browser, as a PDF file, as an html file, etc. In yet another embodiment, the transaction itself is displayed as a link in the bank 

Regarding Claim 28, Calman, Oshkolov, Broder, Felse and Campbell disclose the system of claim 27.
Calman does not explicitly disclose
wherein the offer comprises an advertisement for a product that is related to a previously purchased product.
“Further, merchants may be particularly interested in the information collected from itemized receipts since they can use it to more effectively target consumers. Most large retailers have the ability to conduct analytics research to determine trends in consumer behavior, but most of this information is limited only to the retailers' own stores. With information from the itemized receipt transaction system, large retailers and other merchants would have better visibility into broader and more diverse consumer populations. In addition, the itemized receipt transaction system is also particularly useful for small businesses who cannot afford to do analytics research on their own. These merchants could pay the bank to do their research for them. In addition, the bank could also do their advertising. As one example, the bank could provide its bank customers with merchant coupons for products that the customers regularly purchase, in return for claiming a fee from those merchants.” (Kumar, col.16,lns.2-20).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Calman with the data store of Kumar with the motivation of storing item level receipt data at a financial institution account.  (Kumar, summary).


Claims 29 are rejected under 35 U.S.C. 103a as being unpatentable over
Calman 20150032526
Oshkolov
Broder
Felse 20140330718
Campbell (US PGPUB 20040117450)
And Preston (USPGPUB 20110320325) 

Regarding Claim 29, Calman, Oshkolov, Broder, Felse and Campbell disclose the system of claim 27.
Calman does not explicitly disclose
wherein the financial planning tool comprises spending projections.
Preston is directed to a online spending analysis tool. (Preston, abstract).  "In some embodiments, the analysis unit 170 can generate a projected sum to predict an amount of spending that may occur in a selected time frame. For example, the analysis unit 170 can use information associated with financial transactions for one or more months and can generate a projected yearly spending based on the financial transactions of the one or more months. The projected spending can be computed for one or more merchant categories 140, one or more members 112, and/or for the entire financial unit 110.” (Preston, para 0022).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Calman with the projection of Preston with the motivation of better managing financial accounts.  (Preston, background).


Claims 21,25,27,30 are rejected under 35 U.S.C. 103a as being unpatentable over
Calman 20150032526
Oshkolov
Broder
Felse 20140330718
Campbell (US PGPUB 20040117450)
Jamison (US PGPUB 20030191711)

Regarding Claim 22, Calman, Oshkolov, Broder, Felse and Campbell disclose the system of claim 21.

Calman does not explicitly disclose
wherein the API provides access to a web scraper; and
wherein the web scraper retrieves the transaction data from the one or more electronic transaction documents included in the first portion of one or more emails.
The examiner notes that Calman discloses retrieving information from receipts from emails in a customer account.     Jamison is directed to a system for obtaining billing information for customers using customer credentials and screen scraping.  (Jamison, abstract).  "In a provide access to bill bot step 105, the EBPP service 72 (FIG. 1) thereupon provides the customer access information and the biller identification to a bill bot 68 (FIG. 1), which is a software agent that uses the biller identification and the customer access information to access the customer's web page on the biller website 92. The bill bot 68 then scrapes the item of bill data and the bill's HTML from the biller website 92 in a scrape web site step 107. The bill's statement date is also included in the scraped item of bill data. The bill bot 68 returns the 

Regarding Claim 31, 
connecting, by one or more processors, a memory, a financial institute system, and an email system, the one or more processors associated with an application programming interface (APD), the API to provide access to …  on the email system; storing, in the memory, current transaction data and customer information, the customer information including log-in information for a customer email account; receiving, at the one or more processors, a photographed transaction document, the photographed transaction document comprising a photograph of a printed receipt or a printed bill; 
logging-in into the customer email account of the email system, periodically and automatically, without involvement of the customer, using the log-in information; 
scanning electronically, by the one or more processors, message data corresponding to one or more emails in the customer email account, to identify a first portion of one or more emails comprising one or more electronic transaction documents; determining, by the one or more processors, whether the photographed transaction document and each of the one or more electronic transaction documents is an electronic receipt or an electronic bill by: 
extracting, by the one or more processors, transaction data in the photographed transaction document or the electronic transaction document by: 
scanning electronically, by the one or more processors, the photographed transaction document or the electronic transaction document of a corresponding email of the first portion of one or more emails; and performing, by the one or more processors, a contextual analysis of the corresponding email of the first portion of one or more emails; and when the photographed transaction document or the electronic transaction document comprises an electronic receipt: associating, by the one or more processors, the extracted transaction data with the current transaction data; and determining, by the one or more processors, that the extracted transaction data is associated with a fraudulent transaction by determining that an error exists between the current transaction data and the extracted transaction data; or, when the photographed transaction document or the electronic transaction document comprises an electronic bill: executing one or more bill actions, by the one or more processors, the one or more bill actions comprising at least transmitting an alert to a user device associated with the user, the alert indicating that the electronic bill should be paid
See prior art rejection of claim 21.


Calman does not explicitly disclose
an email browsing simulation
The examiner notes that Calman discloses retrieving information from receipts from emails in a customer account.   (Calman, para 0060).  Jamison is directed to a system for obtaining billing information for customers using customer credentials and screen scraping.  (Jamison, abstract).  "In a provide access to bill bot step 105, the EBPP service 72 (FIG. 1) thereupon provides the customer access information and the biller identification to a bill bot 68 (FIG. 1), which is a software agent that uses the 

Regarding Claim 32,33,34,36,40 
See prior art rejections of claims 22,24,25,27,30



Regarding Claim 37, Calman, Hidas, Oshkolov, Broder, Campbell and Jamison disclose the method of claim 36.
wherein the financial planning tool comprises a table of frequently purchased items.




Claims 35,39 are rejected under 35 U.S.C. 103a as being unpatentable over
Calman 20150032526
Oshkolov
Broder
Felse 20140330718
Campbell (US PGPUB 20040117450)
Jamison (US PGPUB 20030191711)
And Kumar

Regarding Claim 35, 39
See prior art rejection of claim 26, 28


Claims 38 are rejected under 35 U.S.C. 103a as being unpatentable over
Calman 20150032526
Oshkolov
Broder
Felse 20140330718
Campbell (US PGPUB 20040117450)
Jamison (US PGPUB 20030191711)
Preston

Regarding Claim 38, Calman, Hidas, Felse, Campbell and Jamison disclose the method of claim 36.
See prior art rejection of claim 29


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687